STONE, Circuit Judge
(concurring).
While I think the judgment should be affirmed I reach that conclusion for a reason apart from that stated in the majority opinion. One of the contentions made by appel-lee at the trial was that, even if the contract for employment, as alleged, was found to exist, yet it would not prevent discharge of Mr. Sanders thereunder for cause, and that a sufficient cause existed for his discharge. While it would have no right to discharge appellant without real cause, yet its action was based upon signed statements made to it by appellant, which clearly showed that he was drinking intoxicating liquor while out on the service of the company. There is a showing that he protested he was not responsible for the accident which resulted in his discharge. In compliance with this protest the company apparently accorded him a fair hearing upon the matter. The evidence is entirely barren of what matters were presented by him at that hearing which would have a bearing upon his conduct in connection with the accident. So far as this record is concerned, the information upon which the company acted is contained in his two signed statements. In my judgment, those statements justified a discharge. There is no contention that the company did not have the right to discharge for cause and that the discharge for cause would absolve the company from all liability under the alleged contract and the resulting benefits of pension and otherwise.